Citation Nr: 1421621	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  11-21 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky



THE ISSUE

Whether the Veteran submitted a timely notice of disagreement (NOD) to a January 2010 rating decision denying a claim of entitlement to service connection for hypertension.



REPRESENTATION

Veteran represented by:	Michael A. Leonard, Attorney



ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to December 1979.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction over the case is currently with the RO in Louisville, Kentucky.  

In a November 2013 decision, the Board determined that the Veteran had submitted a timely NOD to the rating decision above for a chronic renal failure claim, but not for the hypertension claim.  The Board also remanded the chronic renal failure claim to the agency of original jurisdiction (AOJ) for issuance of a statement of the case (SOC).  The Veteran appealed the Board's decision on the hypertension claim to the United States Court of Appeals for Veterans Claims (Court).  In February 2014, the Court granted a Joint Motion for Partial Remand (JMPR) filed by the parties and remanded the matter to the Board.

The Virtual VA and Veterans' Benefits Management System electronic claims files do not contain any additional, pertinent documents.

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a January 2010 rating decision, the RO denied the Veteran's claim of entitlement to service connection for hypertension; he was notified of the decision that same month.

2.  The Veteran submitted a written statement to the RO in December 2010, the content of which constitutes an NOD to the RO's January 2010 decision for the hypertension claim.

CONCLUSION OF LAW

The Veteran submitted a timely NOD to the January 2010 rating decision denying a claim of entitlement to service connection for hypertension.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200; 20.201; 20.302 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a January 2010 rating decision, the RO denied claims of entitlement to service connection for chronic renal failure and hypertension.  The Veteran was notified of the decision that same month.  In a December 2010 written statement, the Veteran expressed disagreement with the RO's decision as to "Chronic Renal Failure and the resulting Hypertension."  In a November 2013 decision, the Board determined that this submission constituted a timely NOD as to the issue of chronic renal failure.  On review, and in light of the JMPR, the Board finds that the Veteran's December 2010 written statement also constitutes a timely NOD for the issue of hypertension.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200; 20.201; 20.302. 


ORDER

The Veteran submitted a timely NOD to the January 2010 rating decision denying a claim of entitlement to service connection for hypertension, and the appeal is granted to this extent.


REMAND

As the Veteran has submitted a timely NOD for the hypertension claim, remand is required for the AOJ to issue a statement of the case on this matter.  See 38 C.F.R. § 19.9(c) (2013); Manlincon v. West, 12 Vet. App. 238 (1999).  Thereafter, the AOJ must return the claims file to the Board if the Veteran perfects his appeal in a timely manner.

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case addressing the issue of entitlement to service connection for hypertension.  Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  Advise the Veteran that the claims file will not be returned to the Board for appellate consideration of this issue following the issuance of the statement of the case unless he perfects his appeal.

It is also noted that the Veteran's claim of entitlement to service connection for chronic renal failure was separately remanded to the AOJ in November 2013 for issuance of a statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


